

Exhibit 10.26
TRANSITION AND SEPARATION AGREEMENT


This Transition and Separation Agreement (“Agreement”) is made by and between
Roger Weingarth (“Executive”) and Calix, Inc., a Delaware corporation
(“Company”), effective as of the date Executive signs this Agreement (“Effective
Date”), with reference to the following facts:


A.    Executive currently serves as the Executive Vice President and Chief
Operating Officer of the Company.


B.     Executive and the Company desire for Executive to transition to the role
of Advisor to the Chief Executive Officer effective as of April 1, 2013
(“Transition Date”).


C.     Executive and the Company desire for Executive to terminate employment
with the Company as of March 31, 2014 (“Termination Date”).    


D.    Executive and the Company want to transition Executive’s duties and end
their relationship amicably and also to establish the obligations of the parties
including, without limitation, all amounts due and owing to Executive.


The parties agree as follows:


1.Continued Employment. Unless Executive is terminated by the Company for Cause
(within the meaning of the Company’s Executive Change in Control and Severance
Plan (“Severance Plan”)) or Executive voluntarily resigns from the Company,
Executive shall continue to serve as the Company’s Executive Vice President and
Chief Operating Officer and continue his current duties and responsibilities
(including leading the integration of the Ericsson Access business and such
other duties that may be assigned by the Company’s Chief Executive Officer from
time to time), compensation arrangements and benefit plans until the Transition
Date. Executive acknowledges that, while continuing to serve as the Company’s
Executive Vice President and Chief Operating Officer, Executive shall continue
to be subject to the requirements of Section 16 of by the Securities Exchange
Act of 1934, as amended (“Exchange Act”). Executive shall no longer be eligible
to participate in the Severance Plan and Executive’s letter agreement with the
Company under the Severance Plan shall be deemed terminated and superseded in
its entirety by this Agreement.
2.    Transition Period.
(a)    Transition Period. Unless Executive’s employment with the Company is
terminated by the Company for Cause or Executive voluntarily resigns from the
Company, during the period of time (“Transition Period”) commencing on the
Transition Date and ending on the Termination Date, Executive shall remain
employed by the Company as the Advisor to the Chief Executive Officer and
Executive shall provide transition services in Executive’s areas of expertise
and work experience and responsibility and such other duties as shall be
assigned by the Chief Executive Officer or other officer of the Company
designated by the Chief Executive Officer (“Transition Duties”). Executive
acknowledges and agrees that, during the Transition Period, Executive shall not,
directly or indirectly, become employed by or provide assistance to any
Competitor (as defined below) of the Company and may only accept employment with
a Competitor if Executive receives written consent from the Company’s Chief
Executive Officer. Executive shall otherwise devote such time and attention to
Executive’s Transition Duties as

1



--------------------------------------------------------------------------------



shall reasonably be required. For purposes of this Agreement, “Competitor” means
any company that could reasonably be considered to be a competitor of Company,
including without limitation all of the following entities and their respective
parents, affiliates and subsidiaries: Accedian Networks Inc.; ADTRAN, Inc.;
Alcatel-Lucent, S.A.; BTI Systems Inc.; CIENA Corp.; Cisco Systems, Inc.; Cyan,
Inc.; Huawei Technologies Co., Ltd.; Tellabs Inc.; Zhone Technologies Inc.; and
ZTE Corporation.
(b)    Salary and Benefits Continuation. During the Transition Period, Executive
will continue to be paid an annual base salary of $313,400, paid in bi-weekly
installments in accordance with the Company’s standard payroll practices, accrue
paid vacation and be eligible for all employee benefit plans available to senior
executives of the Company (other than the Severance Plan) through the
Termination Date. All payments made to Executive during the Transition Period
will be subject to standard payroll deductions and withholdings.
(c)    Equity Awards. Each stock option, restricted stock award and restricted
stock unit award held by Executive shall continue to vest in accordance with its
terms and remain outstanding based upon Executive’s continued service during the
Transition Period.
(d)    Business Expenses. The Company shall reimburse Executive for all
outstanding expenses incurred prior to the Termination Date which are consistent
with the Company’s policies in effect from time to time with respect to travel,
entertainment and other business expenses, subject to the Company’s requirements
with respect to reporting and documenting such expenses.
(e)    SEC Reporting. Executive acknowledges that to the extent required by the
Exchange Act, Executive will have continuing obligations under Section 16(a) and
16(b) of the Exchange Act to report his transactions in Company common stock for
six months following the Transition Date. Executive agrees not to undertake,
directly or indirectly, any reportable transactions which include, but are not
limited to, buying, selling or otherwise disposing of any common stock of the
Company held by Executive until the end of such six-month period.
(f)    Protection of Information. Executive agrees that, during the Transition
Period and thereafter, Executive will not, except for the purposes of performing
the Transition Duties, seek to obtain any confidential or proprietary
information or materials of the Company.
3.    Final Paycheck. Executive acknowledges and agrees that, unless Executive’s
employment with the Company is terminated earlier by the Company for Cause or by
Executive for any reason, Executive’s status as an employee of the Company will
end effective as of the Termination Date. As soon as administratively
practicable on or after the Termination Date, the Company will pay Executive all
accrued but unpaid base salary and all accrued and unused vacation earned
through the Termination Date, subject to standard payroll deductions and
withholdings. Executive is entitled to these payments regardless of whether
Executive executes or revokes this Agreement or the Release of Claims (as
defined below). Following the Termination Date, Executive may elect to receive
continued healthcare coverage under the provisions of the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended.
4.    Separation Payments and Benefits.
(a)    Accelerated Vesting. Without admission of any liability, fact or claim,
the Company agrees, subject to the execution of this Agreement and Executive’s
delivery to the Company of

2



--------------------------------------------------------------------------------



the General Release of Claims attached as Exhibit A (“Release of Claims”) that
becomes effective and irrevocable on or within 30 days following the Termination
Date, and Executive’s performance of his continuing obligations under this
Agreement and the Confidential Information and Invention Assignment Agreement
entered into between Executive and the Company effective March 3, 2003, as may
be amended from time to time (“Confidentiality Agreement”), to provide, as
severance benefits, full acceleration of the vesting and, if applicable,
exercisability of each stock option, restricted stock award and restricted stock
unit award held by Executive as of the Termination Date, such acceleration to be
effective as of the date the Release of Claims first becomes irrevocable.
Executive acknowledges that Executive’s stock options shall remain exercisable
until the three month anniversary of the Termination Date. Any stock options
held by Executive but not exercised prior to the three month anniversary of the
Termination Date will automatically terminate.     
(b)    Sole Separation Benefit. Executive agrees that the accelerated vesting
provided by this Section 4 is not required under the Company’s normal policies
and procedures and is provided as a severance solely in connection with this
Agreement and the Release of Claims. Executive acknowledges and agrees that the
accelerated vesting referenced in this Section 4 constitutes adequate
consideration, in and of itself, for the promises contained in this Agreement
and the Release of Claims.
5.    Full Payment. Executive acknowledges that the payment and arrangements set
forth above shall constitute full and complete satisfaction of any and all
amounts due and owing to Executive as a result of his employment with the
Company and the termination thereof.
6.    Executive’s Release of the Company. Executive understands that by agreeing
to the release provided by this Section 6, Executive is agreeing not to sue, or
otherwise file any claim against, the Company or any of its employees or other
agents for any reason whatsoever based on anything that has occurred as of the
date Executive signs this Agreement.
(a)    On behalf of Executive and Executive’s heirs, assigns, executors,
administrators, trusts, spouse and estate, Executive releases and forever
discharges the “Releasees,” consisting of the Company, and each of its owners,
affiliates, subsidiaries, predecessors, successors, assigns, agents, directors,
officers, partners, employees, and insurers, and all persons acting by, through,
under or in concert with them, or any of them, of and from any and all manner of
action or actions, cause or causes of action, in law or in equity, suits, debts,
liens, contracts, agreements, promises, liability, claims, demands, damages,
loss, cost or expense, of any nature whatsoever, known or unknown, fixed or
contingent (“Claims”), which Executive now has or may later have against the
Releasees, or any of them, by reason of any matter, cause, or thing whatsoever
from the beginning of time to the Effective Date, including, without limitation,
any Claims arising out of, based upon, or relating to Executive’s hire,
employment, remuneration or resignation by the Releasees, or any of them, Claims
arising under federal, state, or local laws relating to employment, Claims of
any kind that may be brought in any court or administrative agency, including
any Claims arising under Title VII of the Civil Rights Act of 1964, as amended
by the Civil Rights Act of 1991, 42 U.S.C. § 2000 et seq.; the Equal Pay Act, 29
U.S.C. § 206(d); the Civil Rights Act of 1866, 42 U.S.C. § 1981; the Family and
Medical Leave Act of 1993, 29 U.S.C. § 2601 et seq.; the Americans with
Disabilities Act of 1990, 42 U.S.C. § 12101 et seq.; the False Claims Act, 31
U.S.C. § 3729 et seq.; the Employee Retirement Income Security Act, 29 U.S.C.
§ 1001 et seq.; the Worker Adjustment and Retraining Notification Act, 29 U.S.C.
 § 2101 et seq.; the Fair Labor Standards Act, 29 U.S.C. § 215 et seq.; the
Sarbanes-Oxley Act of 2002; the California Labor Code; the employment and civil
rights laws of California; Claims for

3



--------------------------------------------------------------------------------



breach of contract; Claims arising in tort, including, without limitation,
Claims of wrongful dismissal or discharge, discrimination, harassment,
retaliation, fraud, misrepresentation, defamation, libel, infliction of
emotional distress, violation of public policy, and/or breach of the implied
covenant of good faith and fair dealing; and Claims for damages or other
remedies of any sort, including, without limitation, compensatory damages,
punitive damages, injunctive relief and attorney’s fees.
(b)    Executive does not release the following claims:
(i)    Claims for unemployment compensation or any state disability insurance
benefits under the terms of state law;
(ii)    Claims for workers’ compensation insurance benefits under the terms of
any worker’s compensation insurance policy or fund of the Company;
(iii)    Claims to continued participation in certain of the Company’s group
benefit plans under the terms and conditions of COBRA;
(iv)    Claims to any benefit entitlements vested as the date of Executive’s
employment termination, under written terms of any Company employee benefit
plan;
(v)    Claims for indemnification under the Company’s Bylaws, , California Labor
Code Section 2802 or any other applicable law; and
(vi)    Executive’s right to bring to the attention of the Equal Employment
Opportunity Commission claims of discrimination; provided, however, that
Executive does release Executive’s right to secure any damages for alleged
discriminatory treatment.
(c)    EXECUTIVE ACKNOWLEDGES THAT EXECUTIVE HAS BEEN ADVISED OF AND IS FAMILIAR
WITH THE PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1542, WHICH PROVIDES AS
FOLLOWS:
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH, IF KNOWN BY HIM OR HER, MUST HAVE MATERIALLY AFFECTED HIS OR HER
SETTLEMENT WITH THE DEBTOR.”
(d)    BEING AWARE OF SAID CODE SECTION, EXECUTIVE EXPRESSLY WAIVES ANY RIGHTS
EXECUTIVE MAY HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES OR COMMON LAW
PRINCIPLES OF SIMILAR EFFECT.
7.    Non-Disparagement, Transition, Transfer of Company Property and
Limitations on Service. Executive further agrees that:
(a)    Non-Disparagement. Executive agrees that he shall not disparage,
criticize or defame the Company, its affiliates and their respective affiliates,
directors, officers, agents, partners, stockholders, employees, products,
services, technology or business, either publicly or privately. The Company
agrees that it shall not, and it shall instruct its officers and members of its
Board of Directors to not, disparage, criticize or defame Executive, either
publicly or privately. Nothing in this Section 7(a) shall have application to
any evidence or testimony required by any court, arbitrator or government
agency.

4



--------------------------------------------------------------------------------



(b)    Transition. Each of the Company and Executive shall use their respective
reasonable efforts to cooperate with each other in good faith to facilitate a
smooth transition of Executive’s duties to other executive(s) of the Company.
(c)    Transfer of Company Property. On or before the Termination Date,
Executive shall turn over to the Company all files, memoranda, records, and
other documents, and any other physical or personal property which are the
property of the Company and which he has in his possession, custody or control
on the Termination Date.
8.    Executive Representations. Executive warrants and represents that (a) he
has not filed or authorized the filing of any complaints, charges or lawsuits
against the Company or any affiliate of the Company with any governmental agency
or court, and that if, unbeknownst to Executive, such a complaint, charge or
lawsuit has been filed on his behalf, he will immediately cause it to be
withdrawn and dismissed, (b) he has reported all hours worked as of the date of
this Agreement and has been paid all compensation, wages, bonuses, commissions,
and/or benefits to which he may be entitled and no other compensation, wages,
bonuses, commissions and/or benefits are due to him, except as provided in this
Agreement, (c) he has no known workplace injuries or occupational diseases and
has been provided and/or has not been denied any leave requested under the
Family and Medical Leave Act or any similar state law, (d) the execution,
delivery and performance of this Agreement by Executive does not and will not
conflict with, breach, violate or cause a default under any agreement, contract
or instrument to which Executive is a party or any judgment, order or decree to
which Executive is subject, and (e) upon the execution and delivery of this
Agreement by the Company and Executive, this Agreement will be a valid and
binding obligation of Executive, enforceable in accordance with its terms.
9.    No Assignment by Executive. Executive warrants and represents that no
portion of any of the matters released, and no portion of any recovery or
settlement to which Executive might be entitled, has been assigned or
transferred to any other person, firm or corporation not a party to this
Agreement, in any manner, including by way of subrogation or operation of law or
otherwise. If any claim, action, demand or suit should be made or instituted
against the Company or any other Releasee because of any actual assignment,
subrogation or transfer by Executive, Executive agrees to indemnify and hold
harmless the Company and all other Releasees against such claim, action, suit or
demand, including necessary expenses of investigation, attorneys’ fees and
costs. In the event of Executive’s death, this Agreement shall inure to the
benefit of Executive and Executive’s executors, administrators, heirs,
distributees, devisees, and legatees. None of Executive’s rights or obligations
may be assigned or transferred by Executive, other than Executive’s rights to
payments under this Agreement, which may be transferred only upon Executive’s
death by will or operation of law.
10.    Governing Law. This Agreement shall be construed and enforced in
accordance with, and the rights of the parties shall be governed by, the laws of
the State of California or, where applicable, United States federal law, in each
case, without regard to any conflicts of laws provisions or those of any state
other than California.
11.    Miscellaneous. This Agreement, collectively with the Confidentiality
Agreement, the Release of Claims and the agreements evidencing the outstanding
equity awards, constitutes the entire agreement between the parties with regard
to its subject matter and supersedes, in their entirety, any other agreements
between Executive and the Company with regard to its subject matter. Executive
acknowledges that there are no other agreements, written, oral or implied, and
that he may not rely on any prior negotiations, discussions, representations or
agreements. This Agreement may be modified only in writing, and such writing
must be signed by Executive and an authorized officer or director of the Company
and recited that it is intended to modify this Agreement. This Agreement may be
executed

5



--------------------------------------------------------------------------------



in separate counterparts, each of which is deemed to be an original and all of
which taken together constitute one and the same agreement.
12.    Company Assignment and Successors. The Company shall assign its rights
and obligations under this Agreement to any successor to all or substantially
all of the business or the assets of the Company (by merger or otherwise). This
Agreement shall be binding upon and inure to the benefit of the Company and its
successors, assigns, personnel and legal representatives.
13.    Maintaining Confidential Information. Executive reaffirms his obligations
under his Confidentiality Agreement. Executive acknowledges and agrees that the
accelerated vesting provided in Section 4 shall be subject to Executive’s
continued compliance with Executive’s obligations under the Confidentiality
Agreement.
14.    Executive’s Cooperation.  After the Termination Date, Executive shall
cooperate with the Company and its affiliates, upon the Company’s reasonable
request, with respect to any internal investigation or administrative,
regulatory or judicial proceeding involving matters within the scope of
Executive’s duties and responsibilities to the Company or its affiliates during
his employment with the Company (including, without limitation, Executive being
available to the Company upon reasonable notice for interviews and factual
investigations, appearing at the Company’s reasonable request to give testimony
without requiring service of a subpoena or other legal process, and turning over
to the Company all relevant Company documents which are or may have come into
Executive’s possession during his employment); provided, however, that any such
request by the Company shall not be unduly burdensome or interfere with
Executive’s personal schedule or ability to engage in gainful employment. 


 
 
 
DATED: February 6, 2013
 
 /s/ Roger Weingarth
 
 
Roger Weingarth
 
 
 
 
 
CALIX, INC.
DATED: February 6, 2013
 
 /s/ Mimi Gigoux
 
 
By: Mimi Gigoux


6



--------------------------------------------------------------------------------



EXHIBIT A


GENERAL RELEASE OF CLAIMS


This General Release of Claims (“Release”) is entered into as of
_________________, 2014, between Roger Weingarth (“Executive”) and Calix, Inc.,
a Delaware corporation (the “Company”) (collectively referred to as the
“Parties”), effective eight days after Executive’s signature of this Release
(“Effective Date”), unless Executive revokes his acceptance of this Release as
provided in Paragraph 1(c), below.


1.    Executive’s Release of the Company. Executive understands that by agreeing
to this Release, Executive is agreeing not to sue, or otherwise file any claim
against, the Company or any of its employees or other agents for any reason
whatsoever based on anything that has occurred as of the date Executive signs
this Release.
(a)    On behalf of Executive and Executive’s heirs, assigns, executors,
administrators, trusts, spouse and estate, Executive releases and forever
discharges the “Releasees,” consisting of the Company, and each of its owners,
affiliates, subsidiaries, predecessors, successors, assigns, agents, directors,
officers, partners, employees, and insurers, and all persons acting by, through,
under or in concert with them, or any of them, of and from any and all manner of
action or actions, cause or causes of action, in law or in equity, suits, debts,
liens, contracts, agreements, promises, liability, claims, demands, damages,
loss, cost or expense, of any nature whatsoever, known or unknown, fixed or
contingent (“Claims”), which Executive now has or may later have against the
Releasees, or any of them, by reason of any matter, cause, or thing whatsoever
from the beginning of time to the Effective Date, including, without limitation,
any Claims arising out of, based upon, or relating to Executive’s hire,
employment, remuneration or resignation by the Releasees, or any of them,
including Claims arising under federal, state, or local laws relating to
employment, Claims of any kind that may be brought in any court or
administrative agency, any Claims arising under the Age Discrimination in
Employment Act (“ADEA”), 29 U.S.C. § 621, et seq.; Title VII of the Civil Rights
Act of 1964, as amended by the Civil Rights Act of 1991, 42 U.S.C. § 2000 et
seq.; the Equal Pay Act, 29 U.S.C. § 206(d); the Civil Rights Act of 1866, 42
U.S.C. § 1981; the Family and Medical Leave Act of 1993, 29 U.S.C. § 2601 et
seq.; the Americans with Disabilities Act of 1990, 42 U.S.C. § 12101 et seq.;
the False Claims Act , 31 U.S.C. § 3729 et seq.; the Employee Retirement Income
Security Act, 29 U.S.C. § 1001 et seq.; the Worker Adjustment and Retraining
Notification Act, 29 U.S.C.  § 2101 et seq. the Fair Labor Standards Act, 29
U.S.C. § 215 et seq., the Sarbanes-Oxley Act of 2002; the California Labor Code;
the employment and civil rights laws of California; Claims for breach of
contract; Claims arising in tort, including, without limitation, Claims of
wrongful dismissal or discharge, discrimination, harassment, retaliation, fraud,
misrepresentation, defamation, libel, infliction of emotional distress,
violation of public policy, and/or breach of the implied covenant of good faith
and fair dealing; and Claims for damages or other remedies of any sort,
including, without limitation, compensatory damages, punitive damages,
injunctive relief and attorney’s fees. .

1



--------------------------------------------------------------------------------



(b)    Executive does not release the following claims:
(i)    Claims for unemployment compensation or any state disability insurance
benefits under the terms of applicable state law;
(ii)    Claims for workers’ compensation insurance benefits under the terms of
any worker’s compensation insurance policy or fund of the Company;
(iii)    Claims to continued participation in certain of the Company’s group
benefit plans under the terms and conditions of COBRA;
(iv)    Claims to any benefit entitlements vested as the date of Executive’s
employment termination, under written terms of any Company employee benefit
plan;
(v)    Claims for indemnification under the Company’s Bylaws, California Labor
Code Section 2802 or any other applicable law; and
(vi)    Executive’s right to bring to the attention of the Equal Employment
Opportunity Commission claims of discrimination; provided, however, that
Executive does release Executive’s right to secure any damages for alleged
discriminatory treatment.
(c)    In accordance with the Older Workers Benefit Protection Act of 1990,
Executive has been advised of the following:
(i)    Executive has the right to consult with an attorney before signing this
Release;
(ii)    Executive has been given at least 21 days to consider this Release;
(iii)    Executive has seven days after signing this Release to revoke it, and
Executive will not receive the severance benefits provided by Section 4 of that
certain Transition and Separation Agreement entered into between the Parties as
of February 6, 2013 (“Transition and Separation Agreement”) unless and until
such seven-day period has expired. If Executive wishes to revoke this Release,
Executive must deliver notice of Executive’s revocation in writing, no later
than 5:00 p.m. Pacific Time on the 7th day following Executive’s execution of
this Release to [______________], fax: [_____________].
(d)    EXECUTIVE ACKNOWLEDGES THAT EXECUTIVE HAS BEEN ADVISED OF AND IS FAMILIAR
WITH THE PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1542, WHICH PROVIDES AS
FOLLOWS:
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH, IF

2



--------------------------------------------------------------------------------



KNOWN BY HIM OR HER, MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

BEING AWARE OF SAID CODE SECTION, EXECUTIVE EXPRESSLY WAIVES ANY RIGHTS
EXECUTIVE MAY HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES OR COMMON LAW
PRINCIPLES OF SIMILAR EFFECT.
2.    Executive Representations. Executive represents and warrants that:
(a)    Executive has returned to the Company all Company property in Executive’s
possession;
(b)    Executive is not owed wages, commissions, bonuses or other compensation,
other than the accelerated vesting which provided in Section 4 of the Transition
and Separation Agreement;
(c)    During the course of Executive’s employment Executive did not sustain any
injuries for which Executive might be entitled to compensation under worker’s
compensation law or Executive has disclosed any injuries of which he is
currently, reasonably aware for which he might be entitled to compensation under
worker’s compensation law;
(d)    From the date Executive executed the Transition and Separation Agreement
through the date Executive executes this Release, Executive has not made any
disparaging comments about the Company, nor will Executive do so in the future;
and
(e)    Executive has not initiated any adversarial proceedings of any kind
against the Company or against any other person or entity released, nor will
Executive do so in the future, except as specifically allowed by this Release.
3.    Maintaining Confidential Information. Executive reaffirms his obligations
under that certain that certain Confidential Information and Invention
Assignment Agreement entered into between Executive and the Company effective as
of March 3, 2003, as may be amended from time to time (“Confidentiality
Agreement”). Executive acknowledges and agrees that the accelerated vesting
provided in Section 4 of the Transition and Separation Agreement shall be
subject to Executive’s continued compliance with Executive’s obligations under
the Confidentiality Agreement.
4.    Cooperation with the Company. Executive reaffirms his obligations to
cooperate with the Company under Section 14 of the Transition and Separation
Agreement.
5.    Severability. The provisions of this Release are severable. If any
provision is held to be invalid or unenforceable, it shall not affect the
validity or enforceability of any other provision.

3



--------------------------------------------------------------------------------



6.    Choice of Law. This Release shall in all respects be governed and
construed in accordance with the laws of the State of California, including all
matters of construction, validity and performance, without regard to conflicts
of law principles.
7.    Integration Clause. This Release and the Transition and Separation
Agreement contain the Parties’ entire agreement with regard to the transition
and separation of Executive’s employment, and supersede and replace any prior
agreements as to those matters, whether oral or written. This Release may not be
changed or modified, in whole or in part, except by an instrument in writing
signed by Executive and the Chief Executive Officer of the Company.
8.    Execution in Counterparts. This Release may be executed in counterparts
with the same force and effectiveness as though executed in a single document.
Facsimile signatures shall have the same force and effectiveness as original
signatures.
9.    Intent to be Bound. The Parties have carefully read this Release in its
entirety; fully understand and agree to its terms and provisions; and intend and
agree that it is final and binding on all Parties.


EXECUTIVE
 
CALIX, INC.
 
 
 
                                                
 
                                                   
Roger Weingarth
 
By: Mimi Gigoux
 
 
Title: Senior Vice President, Talent and Culture
 
 
 
Date:                                        
 
Date:                                          




4

